        Case 2:21-cv-00637-JDW Document 13 Filed 04/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PHILIP HAHN,
                                             Case No. 2:21-cv-00637-JDW
              Plaintiff,
       v.

 SMITH, Chief Judge, et al.,

              Defendants.


                                          ORDER

      AND NOW this 7th day of April 2021, upon consideration of the Motion to

Dismiss (ECF No. 3), it is ORDERED that the Motion is GRANTED. All claims for

damages against the Defendant Third Circuit Judges in their official and individual

capacity, as well as any claims for injunctive relief against the Defendant Third Circuit

Judges are DISMISSED WITH PREJUDICE. The claim for negligence against the

United States is DISMISSED WITHOUT PREJUDICE.

      The Clerk of the Court shall mark this case CLOSED.

                                         BY THE COURT:


                                         /s/ Joshua D. Wolson
                                         JOSHUA D. WOLSON, J.
